THORNTON, J.
The judgment in this case is not amenable to the criticism of counsel for appellant, that it is erroneous because there is no direction in it that a judgment be docketed for deficiency. In this respect it (the judgment) accords with Leviston v. Swan, 33 Cal. 480, where the question is considered and correctly determined.
The only point in which the judgment seems to be defective is in not expressly adjudging that the defendant Ward is personally liable to the plaintiff for the money found to be due. This is inferentially done.
The court below is directed on the going down of the remittitur to amend the judgment by inserting words remedying this defect, and as thus modified the judgment will stand affirmed.
We concur: Sharpstein, J.; Myriek, J.